
	
		II
		110th CONGRESS
		1st Session
		S. 383
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Mr. Akaka (for himself
			 and Mr. Rockefeller) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  period of eligibility for health care for combat service in the Persian Gulf
		  War or future hostilities from two years to five years after discharge or
		  release. 
	
	
		1.Extension of period of
			 eligibility for health care for combat service in the Persian Gulf war or
			 future hostilitiesSection
			 1710(e)(3)(C) of title 38, United States Code, is amended by striking 2
			 years and inserting 5 years.
		
